DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 5, 7, 13 and 15 are canceled.
Claims 1, 2, 6, 9, 10 and 14 are amended.
Claims 1-4, 6, 8-12, 14 and 16 are pending and are currently being examined.


Response to Arguments/Comments
Applicant’s arguments are persuasive and the amendments have overcome rejections 35 USC 103, therefore the rejections are withdrawn.  

Allowable Subject Matter
Claims 1-4, 6, 8-12, 14 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The invention relates to facilitating payment transactions for offline merchants through a third-party service provider, specifically the use of an encryption device at a merchant that can provide information regarding a payment transaction via a consumer computing device without requiring an active Internet connection.  The present invention includes: generating, by a processor of an encryption device of an offline merchant, a data message including a merchant identifier and a transaction amount; transmitting, by a transmitter of the encryption device, the data message to a computing device over a direct communication channel; receiving, by a receiver of a processing server from a payment network, which is different from the direct communication channel, a first confirmation message for a payment transaction from a the computing device, where the first confirmation message includes at least the merchant identifier, a consumer identifier, and the transaction amount transmitted to the computing device by the encryption device, the first confirmation message being encrypted according to a first encryption key pair shared between the processing server and the computing device, and wherein the encryption device is offline relative to the payment network; decrypting, by a processor of the processing server, the encrypted merchant identifier and consumer identifier using a private key of the first cryptographic key pair; generating, by the processor of the processing server, a notification message, where the notification message includes at least the merchant identifier, the consumer identifier, and the transaction amount; encrypting, by the processor of the processing server, the notification message using a public key of a second cryptographic key pair shared between the processing server and the encryption device; transmitting, by a transmitter of the processing server, the encrypted notification message to the computing device over the payment network; receiving, by a receiver of the encryption device, the encrypted notification message from the computing device over the direct communication channel; decrypting, by a the processor of the encryption device, the encrypted notification message using a private key of the second cryptographic key pair; and displaying, by a display interfaced with the encryption device, a second confirmation message including at least the consumer identifier included in the decrypted notification message.
The prior art in the field, such as US20180330346; US9397985B1; US20180101848A1, teaches the all of the limitations of claim 1 and 9 of the claimed invention, except “decrypting, by a processor of the processing server, the encrypted merchant identifier and consumer identifier using a private key of the first cryptographic key pair; generating, by the processor of the processing server, a notification message, where the notification message includes at least the merchant identifier, the consumer identifier, and the transaction amount; encrypting, by the processor of the processing server, the notification message using a public key of a second cryptographic key pair shared between the processing server and the encryption device; transmitting, by a transmitter of the processing server, the encrypted notification message to the computing device over the communication payment network; receiving, by a receiver of the encryption device, the encrypted notification message from the computing device over the direct communication channel; decrypting, by a the processor of the encryption device, the encrypted notification message using a private key of the second cryptographic key pair.”  None of the cited references clearly, without the hindsight reasoning of the combination, teach or suggest this feature.  Therefore, prior art of US20180330346; US9397985B1; US20180101848A1, taken alone or in combination, fail to explicitly teach each and every limitations of claim 1 or 9.
Furthermore, Examiner cannot find prior art of reference dated before 1/06/2020 that teaches the limitations of either claim 1 or 9.   Accordingly, since claims 1 and 9 each recites allowable subject matter, those claims dependent thereon are also allowable.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YIN Y CHOI/
Examiner, Art Unit 3685                                                                                                                                                                                        	4/13/2022 

/JAMES D NIGH/             Senior Examiner, Art Unit 3685